Per Curiam.
The plaintiff seeks by this petition to become the Democratic nominee for representative in Congress from the first district. No jurisdiction is conferred by statute upon the Superior Court to adjudicate the validity of primary elections or to require that new primaries be held. By statute “exclusive” jurisdiction of contests relating to primary nominations is vested in the Ballot-Law Commission. II. L., c. 34-A, s. 3 III. No claim has been advanced that the Superior Court has jurisdiction of this petition by virtue of its common law powers and we are aware of no authority for the proposition. See 29 C. J. S. 364, s. 252. In the circumstances of the present case time does not permit and the statutes do not authorize any tribunal to order a new or special primary in the fifth district voting precinct of Goffstown. We accordingly hold that the Superior Court is without jurisdiction of the petition.
It follows that the remaining questions transferred need not be answered. Consideration of them would be of no assistance to the Trial Court with respect to any matters before it. R. L., c. 369, s. 7; State v. Cote, 95 N. H. 248, 252.

Petition dismissed.